                                            Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        JANE DOE 1, et al.,                              Case No. 18-cv-02349-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE DISCOVERY DISPUTE RE
                                                   v.                                        DEFENDANTS’ CONFIDENTIAL AND
                                  10
                                                                                             HC-AEO DESIGNATIONS
                                  11        CHAD F. WOLF, et al.,
                                                                                             Re: Dkt. No. 306
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            The parties dispute whether certain documents and deposition testimony defendants

                                  15   produced in discovery are properly designated “Confidential” or “Highly Confidential –

                                  16   Attorneys’ Eyes Only” under the protective order entered in this case (Dkt. No. 256). Dkt. No.

                                  17   306. The Court reviewed all disputed documents and testimony in camera and held a hearing on

                                  18   the matter on April 7, 2020. Dkt. No. 316.

                                  19            The Court concludes that some of defendants’ confidentiality designations are warranted at

                                  20   least for purposes of discovery, but that others do not warrant that designation. The attached

                                  21   Appendices A-C summarize the Court’s decisions as to each disputed item. The Court sets forth

                                  22   its reasoning below.

                                  23   I.       BACKGROUND
                                  24            The parties advise that they have completed jurisdictional discovery, save for resolution of

                                  25   this dispute. The Court previously addressed disputes concerning the application of several

                                  26   privileges to many of defendants’ responsive documents, including the law enforcement privilege

                                  27   and the deliberative process privilege. See, e.g., Dkt. Nos. 223, 225, 289. Plaintiffs now

                                  28   challenge defendants’ confidentiality designations for approximately 30 documents. In addition,
                                             Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 2 of 9




                                   1   plaintiffs challenge defendants’ confidentiality designations for approximately 90 discrete excerpts

                                   2   from the depositions of two defense witnesses.

                                   3   II.      DISCUSSION
                                   4            A.     Standard for Confidentiality Designations
                                   5            Pretrial discovery is presumptively public. In re Roman Catholic Archbishop of Portland

                                   6   in Oregon, 661 F.3d 417, 424, 426 (9th Cir. 2011) (“As a general rule, the public is permitted

                                   7   access to litigation documents and information produced during discovery.”) (internal quotations

                                   8   omitted). However, the Court may, for good cause, issue a protective order restricting use and

                                   9   disclosure of discovery materials. Fed. R. Civ. P. 26(c).1

                                  10            On October 16, 2019, the Court entered a stipulated Amended Protective Order to govern

                                  11   the disclosure and exchange of documents and information during discovery. Dkt. No. 256. That

                                  12   order permits a party to designate materials “Confidential” if the materials would qualify for
Northern District of California
 United States District Court




                                  13   protection under Rule 26 of the Federal Rules of Civil Procedure. Dkt. No. 256 ¶ 2.2.

                                  14   Confidential material may be shared with an adverse party, but not with the public. Id. ¶ 7.2. The

                                  15   order also permits a party to designate materials “Highly Confidential – Attorneys’ Eyes Only ”

                                  16   (“HC-AEO”) if the materials are “extremely sensitive,” such that disclosure of the materials to

                                  17   another party or to the public would create “a substantial risk of serious harm that could not be

                                  18   avoided by less restrictive means.” Id. ¶ 2.7. HC-AEO material may not be shared with an

                                  19   adverse party or the public. Id. ¶ 7.3.2

                                  20            In resolving the parties’ dispute, the Court must first consider whether “particularized

                                  21   harm” will result if the designated materials are disclosed to the public or to an adverse party. In

                                  22   re Roman Catholic Archbishop, 661 F.3d at 424. General allegations of harm are insufficient. Id.

                                  23   If the Court concludes that disclosure will result in specific harm, the Court must then consider

                                  24

                                  25   1
                                         A different standard will apply if and when any of the disputed materials is filed with the Court
                                  26   in connection with a dispositive motion or other matter involving the merits of the case. Ctr. for
                                       Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101–02 (9th Cir. 2016).
                                  27   2
                                        The protective order includes additional restrictions and requirements regarding use and
                                  28   disclosure of Confidential and HC-AEO materials.

                                                                                          2
                                           Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 3 of 9




                                   1   and balance other public and private interests in order to decide whether defendants’ interest in

                                   2   protecting the material outweighs the public’s and plaintiffs’ interests in disclosure. Id. Those

                                   3   factors are: (1) whether disclosure will violate any privacy interests; (2) whether the information is

                                   4   being sought for a legitimate purpose or for an improper purpose; (3) whether disclosure of the

                                   5   information will cause a party embarrassment; (4) whether confidentiality is being sought over

                                   6   information important to public health and safety; (5) whether the sharing of information among

                                   7   litigants will promote fairness and efficiency; (6) whether a party benefitting from the order of

                                   8   confidentiality is a public entity or official; and (7) whether the case involves issues important to

                                   9   the public. Id. (citing Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)). As the

                                  10   party opposing disclosure, defendants have the burden of demonstrating good cause for the

                                  11   Confidential and HC-AEO designations they have made to limit the use and disclosure for

                                  12   designated materials. Id.
Northern District of California
 United States District Court




                                  13          B.      Disputed Document Designations
                                  14          Defendants raise two primary arguments in support of continued protection of documents

                                  15   or portions of documents designated Confidential or HC-AEO.3 First, defendants urge the Court

                                  16   to maintain the protections for documents that reveal information about defendants’ refugee

                                  17   vetting processes. See Dkt. No. 306 at 10–13. Second, defendants argue that the designations are

                                  18   necessary to protect case-specific refugee vetting results.4 Id. at 13–14. Plaintiffs argue that the

                                  19   information defendants have designated is already publicly available or is described at a level of

                                  20   generality that does not support a claim of particularized harm. Id. at 4–8. The parties also

                                  21   dispute whether other public and private interests weigh for or against defendants’ designations.

                                  22

                                  23   3
                                         Plaintiffs challenge one document’s Confidential designation, but most of their challenges
                                  24   concern defendants’ HC-AEO designations. The Court notes that parties’ index reflects 33
                                       documents, but the documents are not consecutively numbered, resulting in only 29 documents at
                                  25   issue.
                                       4
                                  26     Defendants also argue that some of the disputed material is not relevant. However, the degree of
                                       relevance of a particular document does not inform whether the document has been properly
                                  27   designated under the protective order. Defendants may not designate material HC-AEO on the
                                       ground that the material is not relevant. Moreover, at this late stage of jurisdictional discovery, the
                                  28   Court will not revisit relevance arguments.

                                                                                          3
                                          Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 4 of 9




                                   1   See id. at 9, 14–15.

                                   2                  1.      Operational details of vetting techniques
                                   3          Defendants argue that revealing the operational details of a particular vetting technique

                                   4   may compromise the effectiveness of that technique by making it possible for vetting targets to

                                   5   avoid providing information necessary for accurate vetting. The Court agrees that disclosure of

                                   6   the operational details of defendants’ vetting techniques poses a risk of harm that is sufficiently

                                   7   particularized to warrant protection, if not outweighed by other interests that support disclosure.

                                   8   Only some of the documents at issue contain such operational details. Most of the disputed

                                   9   documents refer to vetting techniques or agency processes at a high level without revealing

                                  10   anything about the operational details of the techniques. Because defendants have not made a

                                  11   showing of particularized harm as to such matters, defendants may not designate this disputed

                                  12   material HC-AEO, and the Court need not weigh other public or private interests. The disputed
Northern District of California
 United States District Court




                                  13   designations that the Court finds not supported by a showing of particularized harm are indicated

                                  14   in the accompanying Appendix A as “Designation denied.”

                                  15          The remainder of the disputed materials that refer to vetting techniques include documents

                                  16   that disclose at least some operational details of the techniques at issue, and defendants have

                                  17   shown that harm to law enforcement and/or national security interests may result from disclosure

                                  18   of those materials to plaintiffs or to the public. As to those materials, the Court considers how

                                  19   other interests weigh for or against defendants’ interest in protecting the materials from disclosure.

                                  20          First, as plaintiffs observe, the alleged changes to the Lautenberg-Specter program’s vetting

                                  21   of refugee applicants are a matter of public interest. However, not every disputed document is

                                  22   important to the public simply because defendants produced it in discovery. Moreover, as defendants

                                  23   observe, the public’s interest in knowing how defendants and other government entities administer the

                                  24   vetting program may be in tension with the public’s interest in effective operation of that program,

                                  25   which reasonably depends on maintaining the confidentiality of some aspects of the program. Certain

                                  26   information—for example, the identities of particular vetting partners, the specific sources of

                                  27   derogatory information on which defendants and its vetting partners rely, the details of how that

                                  28   derogatory information is used, and defendants’ internal processes for dealing with the results of
                                                                                           4
                                           Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 5 of 9




                                   1   objections to an applicant based on derogatory information—has not been publicly disclosed and is

                                   2   described in these documents at a level of detail that exceeds the more general, high level descriptions

                                   3   that have been included in prior briefing before the Court or that have been publicly disclosed.

                                   4   Defendants appear to have maintained that information in confidence, and the Court credits

                                   5   defendants’ representations that disclosure of this information at this level of detail would adversely

                                   6   impact their ability to effectively administer the vetting program and other functions that support that

                                   7   program. These considerations weigh against permitting disclosure.

                                   8           Second, plaintiffs assert that they seek disclosure of the designated materials for the legitimate

                                   9   purpose of challenging the agency action described in the amended complaint. While the Court does

                                  10   not question that plaintiffs’ purpose is legitimate, plaintiffs’ ability to prosecute their claim will not be

                                  11   impeded in any substantial way by defendants’ confidentiality designations. Plaintiffs’ counsel have

                                  12   full access to the designated material, and the Court’s Local Rules provide a mechanism for filing
Northern District of California
 United States District Court




                                  13   materials under seal and obtaining a document-specific ruling on whether such sealing is appropriate.

                                  14   Civ. L.R. 79-5. Meanwhile, much of the information relevant to this dispute is not subject to

                                  15   restrictions on its disclosures and has already been the subject of public discussion. Importantly,

                                  16   plaintiffs have not been prevented from publicly articulating their theory of the case or from shedding

                                  17   light on the matters they believe are of interest to the public. At the same time, the Court is persuaded

                                  18   that defendants do not seek to restrict disclosure solely to avoid embarrassment or to avoid disclosure

                                  19   of information that is material to public health or safety. These considerations also weigh against

                                  20   permitting disclosure.

                                  21           For these reasons, the Court concludes that the following disputed materials may retain

                                  22   their HC-AEO or Confidential designations because these materials include some operational

                                  23   details of specific vetting techniques: DEF-18374, DEF-00056 (second item), DEF-019315, DEF-

                                  24   05921 (second item in sec. III, sec. IV/FBI), DEF-06004, DEF-06143, DEF-09155, DEF-09174,

                                  25

                                  26
                                       5
                                         The Court acknowledges plaintiffs’ position that the basic contours of the “two-hop” vetting
                                       process have already been publicly disclosed and discussed with the Court. However, DEF-
                                  27   01931, DEF-06143, DEF-09174, DEF-11208, DEF-11211, DEF-14079, and DEF-18023 appear to
                                       include details that go somewhat beyond what has already been disclosed, at least so far as the
                                  28   Court is informed. This distinction informs the Court’s decisions on the appropriate designations
                                       for these materials.
                                                                                        5
                                          Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 6 of 9




                                   1   DEF-11208, DEF-11211, DEF-14079, DEF-16914 (sec. 8.4.3), and DEF-18023 (“Information

                                   2   Collection” section). These decisions are indicated in the accompanying Appendix A as

                                   3   “Designation sustained.”

                                   4                  2.      Case-specific refugee vetting results
                                   5          Defendants also argue that case-specific refugee vetting results should be designated HC-

                                   6   AEO. The Court agrees that for purposes of discovery, defendants have articulated good cause to

                                   7   not disclose to plaintiffs or the public the results of defendants’ vetting of specific refugee

                                   8   applicants. However, the Court disagrees that high level discussion of aggregate, anonymized

                                   9   vetting results warrant the same treatment. While the former may put at risk sensitive information

                                  10   about how defendants vet applicants that defendants would not ordinarily share with such

                                  11   applicants, the latter does not. Because defendants have not made a showing of particularized

                                  12   harm as to such matters, defendants may not designate this disputed material HC-AEO and the
Northern District of California
 United States District Court




                                  13   Court need not weigh other public or private interests. The disputed designations that the Court

                                  14   finds not supported by a showing of particularized harm are indicated in the accompanying

                                  15   Appendix A as “Designation denied.”

                                  16          Defendants have identified one document, DEF-01916, that includes the specific vetting

                                  17   results for each of the applicants in this case. Plaintiffs argue that defendants permitted plaintiffs

                                  18   to possess this document for months without any confidentiality designation whatsoever, and that

                                  19   such conduct is inconsistent with defendants’ present argument that particularized harm will result

                                  20   if plaintiffs or the public are permitted access to this document. In addition, plaintiffs argue that

                                  21   the document reveals only the name of the vetting procedure used and not the details of the

                                  22   derogatory information on which defendants based their denials. Dkt. No. 306 at 8. Defendants

                                  23   acknowledge the undesignated disclosure of this document to plaintiffs but note their subsequent

                                  24   steps to correct that disclosure. Id. at 14. Defendants maintain that case-specific vetting results

                                  25   are precisely the kind of information that applicants and others seeking to evade detection of

                                  26   derogatory information could exploit. Id.

                                  27          Defendants have been careless in their handling of DEF-01916. They do not dispute that

                                  28   plaintiffs possessed this document for over four months and that defendants were aware plaintiffs
                                                                                          6
                                          Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 7 of 9




                                   1   had relied and continued to rely on the document in asserting their claims in this case. The Court

                                   2   agrees that defendants’ own handling of this document is inconsistent with an HC-AEO

                                   3   designation. However, the document is detailed and contains vetting results specific to each

                                   4   applicant, which is the type of information the Court previously concluded deserves protection.

                                   5   The other public and private interests described above apply to consideration of whether plaintiffs

                                   6   and the public should be permitted access to this document. While these considerations weigh

                                   7   against public disclosure of DEF-01916, they do not support withholding the document from

                                   8   plaintiffs, given that defendants knowingly permitted such disclosure to occur for an extended

                                   9   period of time.

                                  10            For these reasons, the Court concludes that defendants may not designate DEF-01916

                                  11   HC-AEO, but they may designate it Confidential and prevent its disclosure to the public for

                                  12   purposes of discovery. This decision is indicated in the accompanying Appendix A.
Northern District of California
 United States District Court




                                  13                     3.    Other disputed document designations
                                  14          Finally, defendants have designated their written responses and supplemental responses to

                                  15   plaintiffs’ Interrogatories Nos. 13 and 14 HC-AEO. However, the text for which defendants seek

                                  16   protection consists of merely objections and legal argument or an assertion that defendants do not

                                  17   have responsive information. As defendants have made no showing of particularized harm that

                                  18   would result from disclosure, the HC-AEO designation is not warranted for this material. This

                                  19   decision is indicated in the accompanying Appendix A.

                                  20          C.         Disputed Deposition Designations
                                  21          The Court has reviewed the highlighted portions of the deposition transcripts of Hilary

                                  22   Ingraham and Joanna Ruppel. The parties’ dispute concerning defendants’ confidentiality

                                  23   designations for these transcript portions mirrors their dispute about the document designations.

                                  24   The Court has applied the same analysis in resolving the testimony-specific disputes.

                                  25                     1.    Ingraham transcript
                                  26          Ms. Ingraham is the Director of the Refugee Processing Center for the Department of

                                  27   State’s Bureau of Population, Refugees and Migration. She testified as a Rule 30(b)(6) witness on

                                  28   behalf of the Department of State. The parties provided a copy of Ms. Ingraham’s deposition
                                                                                        7
                                           Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 8 of 9




                                   1   transcript to the Court for in camera review with highlighting corresponding to disputed

                                   2   designations, as well as an index identifying the disputed designations.6

                                   3          For the most part, the Court’s decisions on the disputed testimony designations follow its

                                   4   decisions on the disputed document designations, explained in detail in the preceding section.

                                   5   However, not surprisingly, Ms. Ingraham’s testimony regarding certain matters is more detailed

                                   6   and specific than the information reflected in the particular document to which that testimony

                                   7   refers. For this reason, the Court finds that some testimony is properly designated HC-AEO even

                                   8   if the document about which the witness testifies is not or should not be so designated.

                                   9          The Court’s decisions are indicated in the accompanying Appendix B.

                                  10                  2.     Ruppel transcript
                                  11          Ms. Ruppel is the Chief of the International and Refugee Affairs Division of U.S.

                                  12   Citizenship and Immigration Services (“USCIS”). She testified as a Rule 30(b)(6) witness on
Northern District of California
 United States District Court




                                  13   behalf of the Department of Homeland Security. The parties provided a copy of Ms. Ruppel’s

                                  14   deposition transcript to the Court for in camera review with highlighting corresponding to disputed

                                  15   designations, as well as an index identifying the disputed designations.7

                                  16          As with Ms. Ingraham’s testimony, the Court’s decisions on the disputed testimony

                                  17   designations for Ms. Ruppel’s testimony follow its decisions on the disputed document

                                  18   designations, explained in detail in the preceding section. Like Ms. Ingraham’s testimony, Ms.

                                  19   Ruppel’s testimony is often more detailed and specific than the information reflected in the

                                  20   particular document to which that testimony refers. For this reason, the Court finds that some

                                  21   testimony is properly designated HC-AEO even if the document about which the witness testifies

                                  22

                                  23   6
                                         The parties’ index begins at item no. 4 and refers to disputed testimony beginning on page 55 of
                                  24   Ms. Ingraham’s transcript. The parties’ discovery letter refers to supposed designation disputes
                                       for testimony that precedes page 55 of the transcript, but they have not otherwise indicated to the
                                  25   Court that those designations require review. The Court’s review tracks the parties’ index and
                                       highlighting.
                                  26   7
                                         The parties’ index begins at item no. 2 and refers to disputed testimony beginning on page 53 of
                                  27   Ms. Ruppel’s transcript. The parties’ discovery letter refers to supposed designation disputes for
                                       testimony that precedes page 53 of the transcript, but they have not otherwise indicated to the
                                  28   Court that those designations require review. The Court’s review tracks the parties’ index and
                                       highlighting.
                                                                                         8
                                          Case 5:18-cv-02349-BLF Document 343 Filed 05/27/20 Page 9 of 9




                                   1   is not or should not be so designated.

                                   2          The Court’s decisions are indicated in the accompanying Appendix C.

                                   3   III.   CONCLUSION
                                   4          For the reasons explained in this order, and as reflected in the attached Appendices A-C,

                                   5   the Court sustains some of defendants’ confidentiality designations and rejects others. Defendants

                                   6   shall promptly re-designate and re-produce to plaintiffs the documents and transcripts for which

                                   7   the Court has found the confidentiality designations not warranted.

                                   8          IT IS SO ORDERED.

                                   9   Dated: May 15, 2020

                                  10

                                  11
                                                                                                   VIRGINIA K. DEMARCHI
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       9
